Warner, Chief Justice,
dissenting.
Whilst public excitement alone would not have been sufficient to authorize the continuance of the case, still, when that public excitement is aggravated by inflammatory newspaper publications calculated to prejudice the public mind' against the defendant, as set forth in the record, coupled' with the fact of the defendant’s physical condition resulting from wounds received in the then recent difficulty, as established by his attending physician, and not denied, to-wit: having received a pistol-shot wound in his mouth,, knocking, out three upper jaw teeth and four lower jaw teeth, and indenting one of his teeth in his tongue, and had another pistol shot wound in his left hand and wrist;» his tongue so lacerated and swollen that the saliva was constantly oozing from his mouth, and in the opinion of the doctor he was unable to confer with his counsel fully and prepare his case for trial. By the constitution of the-state the defendant was entitled to a trial by an impartial-jury, and was entitled to defend his own case in the court in person, by attorney, or both. From the evidence in the-record it is manifestly apparent that the defendant was not in a condition to exercise his constitutional right to defend his own case, and by forcing him to trial in that condition-deprived him of that right, for it was his undoubted constitutional right to defend his own case in person, by attorney,, or both. The spirit of the constitution, as well as the ends-of justice, required a continuance of the case.
In my judgment the court erred in admitting the declarations of Alston, the deceased, to Renfroe and Nelms, as-contained in the 6th and 7th grounds of the motion for a new trial, in so far as the same related to the acts and sayings of the defendant, in his absence, said grounds being as-follows :
6th. Because the court erred in allowing J. W. Renfroe,. a witness for the prosecution, in answer to questions by the state, and over objection of defendant’s counsel, to testify to a conversation had with the deceased from five to ten. *419minutes before the difficulty, ending in the death of'Alston, commenced, and not in the hearing of the defendant, as follows: ‘He (Alston) stated to me, ‘ This is an awful thing to have aman hounding you in this way.’ ‘I asked him did you not meet Cox?” “He said ‘No. he is gone upstairs hunting me.’ ”
7th. Because the court erred in admitting in evidence, over the objection of defendant’s counsel, a conversation between J. W. Nelms and the deceased, which occurred twenty minutes before the killing, in a different part of - the building and in the absence of.Cox, as follows: “Alston told me he had like to have had a difficulty and wanted a pistol. I told him to come and sit down and tell me about it. I asked him who he was about to have a difficulty with ; he said with Cox. Said he‘Nelms, he carried me in to take a drink with him and I would not drink with him, and took this cigar (had a cigar in his hand) and then he took me into-a back room of a barber-shop and shut the door and said, ‘ Bob, I want to see that power of attorney you have to sell Gordon’s interest.’ And I said’I would riot show it under compulsion, and Cox said, T am going to see it before you leave this room.’ And that he (Alston) said, ‘aint you a nice great big rascal here with your knife when I have not got a piece of steel on me, to try and force me to terms.’ And he said, ‘goand arm yourself and I will wait for you, and,, he said he is waiting for me now ; and he asked me again for a pistol, and I said my pistol was at home.”
The illegal part of Renfroe’s testimony was in proving by Alston’s mere declaration “ that the defendant had gone up-stairs hunting him.” The defendant had a perfect right to go up-stairs iri the capitol building, and there is r.ot a particle of evidence in the record, either by word or act on the part of the defendant himself, going to show that he had gone up-stairs hunting Alston, and surely he ought to be judged by, and held responsible for, his own acts and declarations, and not by the acts and declarations of other people made behind his back, the more especially as in this *420case Alston was not in the eapitol-building when the defendant entered it, but was standing at Berron’s in full view of the defendant as he passed along the street, going into the eapitol-building where it was said he was hunting him. Is the law so unreasonable as to make one man responsible for what another man may say he is doing, or going to do, behind his back, when he has no opportunity to ■deny or contradict the statement? Such has not heretofore been my understanding of it. The hunting of the deceased by the defendant was a most damaging fact against him on his trial, and how was that damaging fact proved ? It was proved by the mere declaration of the deceased to Renfroe behind his back when he had no opportunity to deny or •contradict it; and the same remarks are applicable to the •declarations made by the deceased to Nelms in regard to the acts and sayings of the defendant at the barber-shop. But it is said this evidence was admissible as res gesta. What is res gesta as defined by the law of this state ? “ Declarations accompanying an act, or so nearly connected therewith in time as to be free from all suspicion of device or afterthought, are admissible in evidence as part of the res gesta? Code, §3773. The declarations of Alston when he applied to Nelms for his pistol would be admissible in his favor in explanation of that act, and perhaps his declarations to Renfroe might be admissible in his favor in explanation of his own acts and conduct at the time as part of the res gesta, but how Cox, the defendant, can be made responsible by Alston’s declarations made to Renfroe and Nelms behind his back, and be used in evidence <fco injuriously affect the defendant as part of the res gesta accompanying any aet of his, or connected therewith when the declarations were made, is more than I can understand. In my judgment it was a total misapplication of the doctrine of res gesta to admit the evidence complained of in the 6th and 7th grounds of the motion as against the defendant.
The court charged the jury amongst other things: “It would be unlawful for two persons to deliberately conspire *421or agree together to procure deadly weapons and meet again to fight therewith, and if in the heat of blood they do •so agree, it would be the duty of both of them and each of them to heed the voice of reason and humanity if there was an interval sufficient for that voice to be heard, and to reconsider the matter and decline such hostile meeting, and if one of them does so reconsider and decline such meeting, and the same be communicated to the other, it would be the duty of that other to acquiesce therein ; and if that other refuse so to acquiesce and persists in an original hostile purpose, and if, pursuant thereto, he, armed with a deadly weapon, seek his adversary with a deliberate intention of bringing on such difficulty and of using such weapon therein, notwithstanding the other’s refusal, and if he does so bring on the contest, and in such difficulty he slay his opponent with that weapon, it would be murder in such slayer.”
This charge of the court was error in view of the evidence in the record, inasmuch as it did not present the defendant’s theory of his defense for the consideration of the jury. The evidence shows that the agreement to meet and fight at the barber-shop had been abandoned. The deceased had however procured one of the best self-cocking pistols in the city, and while standing at Berrons’ talking with Governor Colquitt, saw the defendant go into the capito 1-building, and said that he did not know but that it was his duty to his family to take a double-barreled shot-gun and shoot him when he saw him; said he had a pistol then. Shortly thereafter the deceased went into the capitol-building where he had just seen Cox, the defendant, go, and went into the treasurer’s office where the difficulty occurred— Alston firing the first shot, having Nelms between him and defendant at the time. Although the deceased had sent the defendant word that he would not meet and fight him at the barber-shop, but whether he was willing to meet and fight the defendant in the treasurer’s office, and was seeking him for that purpose where his friend Murphy, who had *422furnished him with the pistol, and his other friends were, depended upon the acts and conduct of the deceased as disclosed by the evidence. The defendant’s theory from this evidence was, that although the deceased had declined to meet and fight the defendant at the barber-shop, still he was willing to meet and fight him in the treasurer’ office where his friends were, and was seeking Cox with a hostile intent for that purpose; that being a lawyer as the evidence shows, his declaration to Renfroe that “ this was an awful thing to have a man hounding you in this way; he is gone up stairs hunting me,” was made so as to justify himself in case he should meet Cox and should kill him in the'rencounter; that he was apparently seeking Cox by following him into the capitol-building where he had just seen him go. Whether this theory was true or not, the defendant was entitled to have it submitted to the jury for their consideration under the evidence in the case. The deceased evidently was not endeavoring to avoid Cox when he followed him into the same building he had just before seen him enter, instead of getting his dinner as Governor Colquitt advised him to do. It isquite certain that if Alston had not followed Cox into the capitol-building, into which had just before seen him enter, armed with his self-cocking pistol, the fatal difficulty in the treasurer’s office would not have occurred. What was Alston’s intention in following Cox into the capitol-building just after he had seen him enter it, might have been inferred by the jury from Governor Colquitt’s evidence, under a proper charge of the court in relation to the defendant’s theory of the case — that evidence is, that Alston said a very short time before the parties met in the treasurer’s office, that he did not know but it was his duty to his family to take a. double-birreled shot-gun and shoot him (Cox) when he saw him.. This declaration of the deceased clearly shows what-was the state of his feelings toward the defendant at the time and in a few minutes thereafter. When he did next see him it was in the treasurer’s office in the capitol-building, and in .the rencounter which :tqok place there between the *423parties, the deceased fired the first shot. This is in substance the evidence in support of the theory of the defense — his side of the case — which he was entitled to have had submitted to the jury in the charge of the court. The defendant may or may not be guilty, but whether he is or not, he was entitled to a fair, impartial trial as provided by the constitution and laws of his country; and not believing, according to my best judment, that he has had such a trial, there is no power on earth that can extort from me as a judicial officer a judgment affirming his conviction.